. In an action by a wife for a separation, the husband appeals from an order of the Supreme Court, Kings County, entered November 15, 1960, awarding the *941wife temporary alimony of $100 a week and a counsel fee of $900. Order modified by reducing the temporary alimony to $75 per week; by reducing the counsel fee to $450; by directing that such counsel fee be paid within 20 days after the entry of the order hereon; and by directing that this fixation of the counsel fee is without prejudice to the right of the wife, if so advised, to apply to the trial court upon the trial for an additional counsel fee. As so modified, the order is affirmed, without costs. In our opinion, on the basis of the facts presented in this record, the amount of the alimony and the amount of the counsel fee awarded by the Special Term are excessive (cf. Vecchiarello v. Vecchiarello, 10 A D 2d 890). Our fixation of the lesser amounts, however, is not intended to control or influence the trial court in its determination, on the basis of all the proof adduced at the trial, as to whether the wife is entitled to permanent alimony or its amount and as to whether she is entitled to any additional counsel fee or its amount. In the interests of justice a speedy trial should be had in order to resolve all the issues on the basis of plenary proof rather than on conflicting affidavits. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.